CAUSE NO. 16086

THE STATE OF TEXAS                            IN THE 29TH DISTRICT
                                                                 FILED IN
                                              COURT OF 11th COURT OF APPEALS
                                                             EASTLAND, TEXAS
PRESTON SCOTT RUSSELL                         PALO PINTO COUNTY, TEXAS
                                                           06/15/17 8:16:35 AM
                                                              SHERRY WILLIAMSON
                         · NOTICE OF APPEAL                        Clerk


TO THE HONORABLE JUDGE OF SAID COURT:

Preston Scott Russell, defendant, within 30 days of sentencing files this
notice of appeal to the Eleventh District Court of Appeals of the conviction
in Cause No. 16086.

   WHEREFORE, premises considered, Defendant prays this written notice
of appeal be entered of record this date.

                                         Respectfully submitted,

                                        I   /1!
                                             . .   .   ti,-~
                                                          77----·-
                                       (.:_ ~,,, ·- ~~·, cZt.
                                          Attorney for Defendant
                                                                     ~-

                                          Chris Castanon
                                           SBN 03980955




  F~lED
   3:QQ p~
  AT